DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8, 13, 18 and 21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bottari et al. (US 2017/0272931).
Regarding claim 1, Bottari discloses a system (Fig. 1 A) comprising: 
a first mobile server unit (a radio terminal 52) configured to be operably deployed onboard a first vehicle of a vehicle system (train 40 comprises plurality of carriage 41. The first carriage has radio equipment comprising a radio terminal 52 [0027]), the mobile server unit comprising at least one antenna (the radio terminal 52 comprise an antenna 51), at least one transceiver configured to transmit and receive signals over the at least one antenna (a radio connection 55 is provided between a base station 20 and the radio equipment 51, 52), and at the radio terminal 52 is coupled to antenna 51 and a wireless access points 53. The radio terminal 52 may be considered as a router or switch, providing data and/or voice communication between the UEs and the network [0028]), 
wherein the at least one controller is configured to control the at least one transceiver to establish a wireless onboard private LTE network with plural mobile client units that are located on one or more of plural second vehicles of the vehicle system, for the wireless communication of the signals between the first vehicle and the one or more of the plural second vehicles, while the vehicle system is moving (the wireless access point 53 may be provided at a density of one wires access point 53 per carriage 41 as shown, in Fig. 1A, the wireless access pints 53 can use unlicensed wireless resources, such as unlicensed Long Term Evolution [LTE] carriers. The radio terminal 52 is configured to serve a plurality of UEs 60 associated with the train [0028]).

Regarding claim 13, Bottari discloses system comprising: a first mobile client unit (a radio terminal 52) configured to be operably deployed onboard a first vehicle of a vehicle system (train 40 comprises plurality of carriage 41. The first carriage has radio equipment comprising a radio terminal 52 [0027]), the mobile client unit comprising at least one antenna (the radio terminal 52 comprise an antenna 51), at least one transceiver configured to transmit and receive signals over the at least one antenna (the radio terminal 52 is coupled to antenna 51 and a wireless access points 53. The radio terminal 52 may be considered as a router or switch, providing data and/or voice communication between the UEs and the network [0028]), and
the wireless access point 53 may be provided at a density of one wires access point 53 per carriage 41 as shown, in Fig. 1A, the wireless access pints 53 can use unlicensed wireless resources, such as unlicensed Long Term Evolution [LTE] carriers. The radio terminal 52 is configured to serve a plurality of UEs 60 associated with the train [0028]).  

Regarding claim 21, Bottari discloses a system comprising: 
a vehicle system including plural vehicles configured to travel in coordination with one another (train 40 comprises plurality carriage 41); 
first and second mobile server units operably deployed on first and second vehicles of the vehicle system, respectively (Fig 1B. each carriage 41 comprises a radio terminal 52), wherein each of the first and second mobile server units includes at least one respective antenna (the radio terminal 52 coupled to an antenna 51), at least one respective transceiver configured to transmit and receive signals over the at least one antenna, and at least one respective controller coupled to the at least one transceiver (the radio terminal 52 is coupled to antenna 51 and a wireless access points 53. The radio terminal 52 may be considered as a router or switch, providing data and/or voice communication between the UEs and the network [0028]); and 
wireless user equipment’s UEs 60) operably deployed onboard plural third vehicles of the vehicle system (see Fig. 1), respectively, each mobile client unit comprising at least one respective antenna (the UEs 60 can be mobile phones, computer, laptops, tablets, or any other kind of wireless device [0027]), at least one respective transceiver configured to transmit and receive the signals over the at least one antenna, and at least one respective controller coupled to the at least one transceiver (the radio terminal 52 is coupled to antenna 51 and a wireless access points 53. The radio terminal 52 may be considered as a router or switch, providing data and/or voice communication between the UEs and the network [0028]), 
wherein the first and second mobile server units are configured to establish a wireless onboard private LTE network onboard the vehicle system with the plural mobile client units, for the wireless communication of the signals between the first, second, and third vehicles, while the vehicle system is moving (the wireless access point 53 may be provided at a density of one wires access point 53 per carriage 41 as shown, in Fig. 1A, the wireless access pints 53 can use unlicensed wireless resources, such as unlicensed Long Term Evolution [LTE] carriers. The radio terminal 52 is configured to serve a plurality of UEs 60 associated with the train [0028]. Fig. 3 shows an example path of the train 40 in a transport system 30 [0033]).


Regarding claim 2, Bottari discloses wherein the at least one controller is configured to control the at least one transceiver to establish the private LTE network in coordination with one or more second mobile server units onboard one or more of the plural second vehicles, such that a selected one of the first mobile server unit or one of the one or more second mobile server units is designated as a master server unit for overall control of the private LTE network and the others the wireless access point 53 may be provided at a density of one wires access point 53 per carriage 41 as shown, in Fig. 1A, the wireless access pints 53 can use unlicensed wireless resources, such as unlicensed Long Term Evolution [LTE] carriers. Fig. 1B shows that the train comprises a plurality of radio terminal 52 connected to the radio network 10 [0029]).

Regarding claims 8 and 18 , Bottari discloses wherein the first mobile server unit is configured to at least one of transmit first operational information of the vehicle system to the mobile client units or receive second operational information of the vehicle system from the mobile client units, and to authorize connection of the mobile client units to the onboard private LTE network based at least in part on the first operational information and/or the second operational information (the radio connection 55 can comprise a radio downlink and a radio uplink. The wireless access points 53 provides wireless access to wireless UEs 60 on board the train 40 [see Fig 1A]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-7, 9-12, 14, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottari et al. in view of Searle et al. (US 2008/0195265).

Searle teaches a train integrity network system comprises bogie units which monitor critical parameters relating to the condition of bogie components and rail track they are travelling on, an onboard server which controls the bogie units and a wireless network which enables communication between the server and the bogie units (Abstract).
It would have been obvious to one ordinary skill in the art before the filing date of the claim invention to modify Bottari with the teaching of Searle in order to provide a computerized real time wireless network communication systems for monitoring rail for component failure and other safety aspects [0001].

Regarding claims 7, 11, 14, 19 and 20, Bottari discloses all the claim limitations as stated above, except for establishing the onboard private LTE network responsive to the first vehicle or the vehicle system meeting the one or more designated criteria.
Searle teaches a train integrity network system comprises bogie units which monitor critical parameters relating to the condition of bogie components and rail track they are travelling on, an onboard server which controls the bogie units and a wireless network which enables communication between the server and the bogie units. The wireless network utilizes master/slave base band role switching [0039].
It would have been obvious to one ordinary skill in the art before the filing date of the claim invention to modify Bottari with the teaching of Searle in order to provide a computerized real time wireless network communication systems for monitoring rail for component failure and other safety aspects [0001].

Regarding claims 12, Bottari discloses all the claim limitations as stated above, except for one or sensors onboard.
Searle teaches a train integrity network system comprises bogie units which monitor critical parameters relating to the condition of bogie components and rail track they are travelling on, an onboard server which controls the bogie units and a wireless network which enables communication between the server and the bogie units. The wireless network utilizes master/slave base band role switching [0039]. In addition, Searle teaches that the bogie units comprises motion and acceleration sensors [0074].
It would have been obvious to one ordinary skill in the art before the filing date of the claim invention to modify Bottari with the teaching of Searle in order to reduce its response time and limit its ability to control RF section [0106].

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottari et al. in view of Searle et al. as applied to claim 14 above, and further in view of Zasowski (US 2014/0198715).
Bottari in view of Searle discloses all the claim limitation as stated above. Further, Zasowski teaches determining a channel related data used for communicating via one or more communication channels based on information about speed of a train  and/or information about relative positions of a plurality of communication relays (0023; claim 6).
It would have been obvious to one ordinary skill in the art before the filing date of the claim invention to modify Bottari Searle with the teaching of Zasowski in order to improve the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Karlsson (US 2018/0027465) discloses wireless communication system for vehicles using both trackside WLAN and cellular network communication.
Ferreira Gomes et al. (US 2018/0316764) discloses captive portal-related control and management in a network of moving things.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091.  The examiner can normally be reached on Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



SABA TSEGAYE
Primary Examiner
Art Unit 2467


/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        March 13, 2021